DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Applicants’ Response filed 1/12/2022 has been entered. Claims 1, 3, 6, 15-16, 18-19, 22-26, 29-30, and 32-37 are pending and allowed with claims 4-5, 7-14, 20-21, 27-28, and 31 being previously cancelled, claims 2 and 17 being currently cancelled, and claims 36-37 being currently added. 
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in a telephonic interview with Heather Hildreth on 3/14/2022.
The application has been amended as follows:
In the Claims:
In claim 1, line 4, after “at least a set collar depth;” the following was deleted “and”. 
Claim 22 is amended as follows:
(Currently Amended) A mobile drilling machine, comprising:
a mast including a mast frame;
a rotary head movably mounted on the mast frame, the rotary head controllable to rotate a drill bit mounted on a drill string at a rotation speed, wherein the rotary head 
a controller configured to:
automatically initiate rotation of the drill bit at a rotation speed based on collar settings for a collar operation, wherein the collar settings include at least a set collar depth; 
automatically feed , the predetermined reaming increment being a distance that is  a fraction of the set collar depth; 
automatically retract the drill bit from the initial hole when the predetermined reaming increment is reached; and
 repeat, until the set collar depth is reached, the steps of (i) automatically feeding and (ii) retracting the drill bit from the initial hole after the depth of the initial hole has increased by the predetermined reaming increment. 



store average values for each of the drill bit inputs over the predetermined sample depth region;    --. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARAS P BEMKO whose telephone number is (571)270-1830.  The examiner can normally be reached on Monday-Friday 8:00-5:00 (EDT/EST). If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Taras P Bemko/
Primary Examiner, Art Unit 3672